*1120Adjudged that the petition is granted, on the law, without costs or disbursements, and the respondents are prohibited from enforcing the provision of the amended order of conditions dated August 2, 2011, which directed that, should the petitioner fail to comply with any of the other conditions imposed in that order “and refuse to appear for or comply with a psychiatric examination,” the Commissioner of the New York State Office of Mental Health “shall apply to the court for a Temporary Confinement Order for the purpose of conducting an effective psychiatric examination in a secure facility.”
For the reasons stated in Matter of Robert T. v Sproat (102 AD3d 176 [2d Dept 2012]), the CPLR article 78 petition seeking to prohibit the respondents from enforcing the provision of the order of conditions which directed that, should the petitioner fail to comply with any of the other conditions imposed in that order “and refuse to appear for or comply with a psychiatric examination,” the Commissioner of the New York State Office of Mental Health “shall apply to the court for a Temporary Confinement Order for the purpose of conducting an effective psychiatric examination in a secure facility” must be granted. Florio, Austin and Sgroi, JJ., concur.
Rivera, J.P., concurs in the result on constraint of Matter of Robert T. v Sproat (102 AD3d 176 [2012]).